            CASE 0:20-cr-00243-JRT-HB Doc. 18 Filed 11/02/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                             Criminal No. 20-243(2) JRT/HB

United States of America,

                                  Plaintiff,

v.                                                ORDER FOR APPOINTMENT
                                                  OF COUNSEL
James Brock Williams,

                                Defendant.


         The Court has determined that the defendant in the above matter is financially

unable to employ counsel and finds that it is in the interest of justice that counsel be

assigned.

         IT IS HEREBY ORDERED that F. Clayton Tyler, Attorney ID 11151X, is

appointed as counsel pursuant to 18 U.S.C. § 3006A.


Dated:
                                               Honorable Becky R. Thorson
                                               United States Magistrate Judge
